PER CURIAM.
Craig A. Hardwick petitions for review of the final decision of the Merit Systems Protection Board (“Board”) dismissing his appeal. Hardwick v. Dep’t of Veterans Affairs, 87 M.S.P.R. 529 (2000). We affirm.
I
Mr. Hardwick was formerly employed by the Department of Veterans Affairs (“agency”) as a GM-15 Adjudication Officer. Taking advantage of a Voluntary Separation Incentive Payment offer, Mr. Hardwick retired from his position at the agency on October 31, 1997. Subsequently, Mr. Hardwick appealed to the Board, contending that his retirement was involuntary, in that he had been coerced into retiring because of intolerable working conditions. The working condition that most troubled Mr. Hardwick was the uncertainty as to whether his GM-15 job would be cancelled and whether he would qualify for retention at a lower grade. In his appeal to the Board, he sought reinstatement to his old GM-15 job, along with back pay to the date of his retirement and any other appropriate relief.
The Board afforded Mr. Hardwick a hearing. The Administrative Judge presiding over the hearing concluded that Mr. Hardwick’s retirement was wholly voluntary, that “when [he] became eligible for early retirement and a $25,000 buyout in October of 1997, he jumped at the opportunity and demanded that he be given his right to retire as an adjudication officer.” The presiding judge, after consideration of all the facts, held that Mr. Hardwick had not been subjected to working conditions so intolerable that his resignation was coerced. Since a voluntary resignation is not an action over which the Board has statutory jurisdiction, the presiding judge dismissed Mr. Hardwick’s appeal.
Mr. Hardwick then timely appealed the decision of the presiding judge to the full Board, which denied his petition as without merit. Mr. Hardwick then timely sought review in this court of the final decision of the Board.
II
We may upset a final decision of the Board only when we find it to be arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law. When the Board’s decision rests on fact-findings, we must accept those fact-findings when *976supported by substantial evidence. 5 U.S.C. § 7703(c) (1994).
In this case, Mr. Hardwick cannot prevail unless he can show that there is no substantial evidence to support the Board’s fact-finding that he was not subject to such a degree of intolerable working conditions that he had no alternative but to resign. Ample evidence in the record shows that Mr. Hardwick’s nervousness about his future in the agency was not due to any misconduct by the agency. Since he elected to take advantage of the early buyout, and since he was not coerced into that action, we cannot disturb the Board’s conclusion that his retirement was voluntary.